     Case 2:20-mj-02318-DUTY Document 10 Filed 05/26/20 Page 1 of 1 Page ID #:30




                                                                               MAY ~2 f X20



                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                      CASE NUMBER
                                                     PLAINTIFF



                                                                    ORDER OF TEMPORARY DETENTION
~~~1~~~            ~                                                  PENDING HEARING PURSUANT
                                               DE~NDAtvT~s~.             Td BAIL REFORM ACT


     Upon motion of ~G~~~~~                                       ,IT IS ORDERED that a detention hearing
is set for                                                   ~ ~~ ,at     = ~~ ~/fpm.before the
Honorable          ~/                                             ,in Courtroom ,~~Z

     Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                             and produced for the hearing.
                      (Other c~~.rtoctial officer)




Dated:      ~/~ 2J
                                                     .S. District Judge/Magistrate Judge




                   ORDER OF'1'EMPORARY DE'T'ENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(!0/~I7)                                                                                            Page I of
